DETAILED ACTION
Examiner acknowledges applicant's remarks and amendment dated 10/20/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see, filed 10/20/2020, with respect to office action dated 5/21/2020 have been fully considered and are persuasive.  The rejections of 5/21/2020 have been withdrawn. 

Reason for Allowance
Claims 1-19, and 21 are allowed.  Claim 20 is cancelled.
The following is an examiner’s statement of reasons for allowance.  Upon conclusion of a search of the pertinent prior art, the Office indicates that the claims, are allowable. 
The primary reason for allowance of independent claims, the prior art of record, individually or in combination does not teach or fairly suggest a dual-sensor waterproof food thermometer comprising a 
a first hollow tube formed with a first end and a second end; a first food temperature sensor located within the first hollow tube proximate the first end; a second hollow tube formed with a first end and a second end, the second hollow tube having a shorter length than the first hollow tube and the second end flush with the second end of the first hollow tube; an Ambient temperature sensor located within the second hollow tube; a rechargeable power source located in the first hollow tube proximate the first end; a handle permanently sealing the second end of each of the first and second hollow tubes.

The closest reasonable prior art reference is Herbert (2008/0043809) teaches waterproof food temperature probes with a multiple temperature sensors at different locations within a single tube. However, Herbert does teach two hollow tubes, the second tube having a shorter length with a rounded tip and a rechargeable power source located in the first hollow tube proximate the first end.
The secondary reference, Estes et al. (2014/0005508) teaches a temperature sensor between two electrodes within tubes. However, Estes does not teach temperature probes with a multiple 
In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as claimed by the applicant.  Specially, dual-sensor temperature probes for with a multiple temperature sensors at different locations within a single tube and two hollow tubes, the second tube having a shorter length and a rechargeable power source located in the first hollow tube proximate the first end.
Furthermore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIR UDDIN AHMED whose telephone number is (571)270-3403.  The examiner can normally be reached on Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Nasir U. Ahmed/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855